Citation Nr: 0535239	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  01-09 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a low back disability 
as a result of VA hospital treatment in March 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1963 to March 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2000 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a low back disability as a result of VA medical treatment in 
March 1998.  The veteran filed a Notice of Disagreement in 
July 2001, the RO issued a Statement of the Case (SOC) in 
November 2001, and the veteran filed a Substantive Appeal in 
December 2001.

In July 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected in the 
August 2005 Supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes 
that the veteran does not have additional low back disability 
as a result of VA hospital treatment in March 1998.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a low back disability 
as a result of VA medical treatment in March 1998 are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the February 2000 RO letter, the July 2000 rating 
action, the August 2001 RO letter, the November 2001 SOC, the 
January 2003 and March and October 2004 RO letters, and the 
August 2005 SSOC, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  



Additionally, the SOC, SSOC, and March and October 2004 RO 
letters variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2004 RO letters specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter October 2004 RO letter 
specifically notified the veteran to furnish any evidence in 
his possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, a duty to assist letter was 
furnished to the veteran in February 2000, but documents 
strictly meeting the VCAA's notice requirements were not, nor 
could they have been, provided to him prior to the July 2000 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  However, the Board finds that any lack 
of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOC issued between 2000 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 2003 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in August 
2005 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining available VA medical records from 1997 to 2004.  
The veteran was afforded a comprehensive VA examination in 
December 2004, and the report of that examination has been 
considered in adjudicating this claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
evidence pertinent to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by VA, and the proximate cause of the 
disability was    (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran contends that he currently suffers 
from a low back disability as a result of improper medical 
treatment at a VA hospital in March 1998.  He asserts that he 
has additional low back disability as a result of the 
administration of spinal anesthesia during a 
hemorrhoidectomy.    

However, considering the evidence of the record in light of 
the governing legal authority, the Board must conclude that 
the competent and persuasive medical evidence establishes 
that compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional low back disability as a 
result of VA hospital treatment in March 1998 are not 
warranted.

January 1998 VA outpatient records noted that the veteran had 
a history of neurological problems affecting his back.

In mid-March 1998, the veteran was hospitalized at a VA 
medical facility for a hemorrhoidectomy.  A report of that 
hospitalization discloses that spinal anesthesia was 
administered.  Postoperative nurses notes indicate that the 
veteran had spinal pain in the area of the administration of 
anesthesia.

Postoperative mid-March 1998 VA outpatient records noted that 
the veteran developed low back pain while still in the 
hospital for hemorrhoid surgery 6 days ago.  In early April, 
the veteran still complained of back pain following 
hemorrhoid surgery 3 weeks ago.  A nurse noted that the 
veteran had suffered chronic back pain since placement of a 
spinal anesthetic during the surgery.  Lumbar magnetic 
resonance imaging (MRI) revealed multi-level broad-based disc 
bulges and focal central disc herniation at L3-L4.  In 
December, the veteran was seen with complaints of worsening 
back pain since a fall in November.

In January 1999, the veteran underwent a right L5-S1 partial 
hemilaminectomy and discectomy at a VA medical facility for a 
herniated lumbar disc.  

In May 2000, the RO referred this matter to a VA physician to 
review the veteran's medical records and to render an opinion 
as to the veteran's allegation that a disc was ruptured 
during VA hemorrhoid surgery in March 1998.  The physician's 
June 2000 report indicates that he reviewed the veteran's 
March 1998 VA hospital and surgical records, including 
records of the administration of spinal anesthesia using 
lidocaine, as well as post-surgical VA outpatient records 
showing the veteran's complaints of low back pain from March 
1998 up to his low back surgery in January 1999.  The 
physician commented that it appeared that the veteran 
experienced significant low back pain after a subarachnoid 
block (spinal anesthesia) for a hemorrhoidectomy in March 
1998, but clinical and radiologic examinations did not reveal 
any radicular deficits/compressions.  He opined that the 
veteran's history was consistent with either myofascial back 
spasm or transient neurologic symptoms (TNS) that 
occasionally occur after spinal anesthesia, noting that TNS 
manifested as low back and lower extremity pain and/or 
paresthesias, and occurred more frequently after the use of 
lidocaine for spinal anesthesia.  Approximately     90 
percent of cases resolved spontaneously within 1 week.  The 
doctor noted that the veteran's initial postoperative MRI 
demonstrated degenerative disc disease (DDD) and multiple 
broad-based disc bulges, which were routinely found in 
asymptomatic patients, and probably represented the veteran's 
baseline.  The physician noted that it was unclear to what 
degree the veteran's back pain improved prior to the onset of 
sudden right leg weakness and pain in December 1998, but he 
opined that this episode undoubtedly represented an acute and 
separate disc herniation with concordant MRI findings and 
symptoms.  After reviewing the medical record, the doctor 
opined that the veteran's exacerbation of low back pain may 
have been related to the administration of spinal anesthesia, 
but that his pre-existing lumbar DDD  and subsequent disc 
herniation were unrelated events.

Pursuant to the 2003 Board remand, this matter was referred 
to a VA physician who is a neurological specialist for a 
medical opinion as to whether the veteran had a back 
disability that was the result of VA medical treatment in 
March 1998, and if so, whether the proximate cause of such 
additional back disability was VA fault.  

In his December 2004 examination report, the VA physician 
stated that he had reviewed the entire claims file and the 
veteran's medical records, as well as currently examined the 
veteran, and referenced a January 1998 VA medical record 
noting that the veteran was seen for follow-up of spinal 
stenosis.  The doctor reviewed VA records of the veteran's 
March 1998 hemorrhoidectomy with spinal anesthesia, and 
opined that the description of the procedure suggested that 
everything was done appropriately.  He also reviewed 
postoperative VA outpatient records from March to November 
1998, and opined that the veteran's continuing back 
complaints during this period were consistent with the 
diagnosis of myofascial back spasm.  The doctor noted that in 
December 1998 the veteran bent forward to pick up a basket, 
and had a sudden, severe exacerbation of his back pain, which 
for the first time radiated down his right leg, and he had 
objective sensory loss and weakness in the right leg.  
December 1998 MRI demonstrated new right disc herniation, and 
the veteran underwent a hemilaminectomy and discectomy in 
January 1999.  

After current examination, the physician noted numerous 
discrepancies between the veteran's contentions and what his 
chart contained, noting that there was at least        one 
medical note documenting a back problem before the March 1998 
VA surgical procedure.  Although there did seem to have been 
a worsening of the veteran's low back problem coincident with 
the March 1998 VA surgical procedure, the doctor opined that 
this type of myofascial back pain was reported after the kind 
of anesthesia the veteran was administered, and that there 
was no evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgical procedure.  The 
physician further commented that a totally different and much 
more severe back problem occurred much later in December 1998 
and was associated with trauma at the veteran's home, and he 
noted that this subsequent back problem could be 
differentiated from the March 1998 problem by the different 
documented pain history and different documented examination 
reports and changes in imaging studies.  The doctor further 
concluded that current examination of the veteran showed no 
objective evidence of back problems, and opined that there 
was no evidence of a chronic and continuing back disability 
that was directly the result of the administration of spinal 
anesthesia in March 1998.

The Board finds that the 2000 and 2004 VA physicians' 
opinions that the veteran has no additional low back 
disability as a result of VA surgical treatment in March 1998 
are supported by clinical findings on the 2004 examination, 
and both doctors' review of the documented medical evidence 
and clearly explained reasons and bases.  Thus, the Board 
considers the 2000 VA physician's report and the 2004 VA 
examination report to be of great probative value and 
dispositive of the veteran's contentions in this appeal.  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any medical evidence 
or opinion that supports his contentions.     

The Board has considered the veteran's contention that he 
currently suffers from additional low back disability as a 
result of the previously identified VA hospitalization.  
However, as layman without the appropriate medical training 
and expertise, he is not competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski,      2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
also points out that it cannot exercise its own independent 
judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991).  

As the competent medical evidence in this case establishes 
that the veteran does not have additional low back disability 
as a result of VA hospital treatment in March 1998, the Board 
finds that the criteria for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are not met, and the 
claim on appeal must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for a low back disability as a result of 
VA hospital treatment in March 1998 are denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


